DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 03/18/2022.  Claims 2-10 and 12-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, for example recites: “…wherein the set of receivers consists of first four receivers…” and “…second four receivers…”  Further, claim 5 discloses “…first three receivers…,” “…second four receivers…,” and “…third four receivers…” It is unclear how the pad has a set of receivers, then consists of several sets of receivers.  For Examination purposes, claim 4 will be understood to recite that, “…said top surface having positioned thereon a plurality of sets of receivers,” and “…wherein the plurality of sets of receivers consists of a first set of four receivers disposed in a quadrilateral pattern…” “…and a second set of four receivers disposed in a trapezoid pattern…” for clarity.  The Examiner further recommends that the Applicant correct this issue, which is present in claims 5 and 12-16.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quijano et al. (U.S. Pat. 9440595) in view of Coronado (U.S. Pub. 20150337886).
	Regarding claim 2, Quijano teaches  a pad 260 for securing an equipment via fasteners 250 comprising: a top surface, a bottom surface, and a side surface attached to the top surface and the bottom surface (as shown in Fig. 5 below), the side surface defining a distance between the top surface and the bottom surface; the top surface having positioned thereon a set of receivers 262 for receiving fasteners 250,232, where the set of receivers 262 consists of three receivers 262 disposed in a triangular pattern associated with a distinct equipment (as seen in Fig. 5).
	With regards to claim 2, Quijano is discussed above, and fails to explicitly teach inserts.  Coronado teaches inserts 200 for securing panels together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures of the pad and panel system of Quijano with the inserts of Coronado, in order to decrease the stresses caused by the screws, as taught to be desirable by Coronado (see discussion in para. [0004], lines 9-10).  
	Regarding claim 7, Quijano teaches the pad 260, where each receiver 262 in the set of receivers 262 has an inner surface to engage the fastener 250,232 to secure the distinct equipment to the pad 260 (as seen in Fig. 3).
	Regarding claim 8, Quijano teaches the pad 260, where the inner surface is a threaded surface (as discussed in col. 5, lines 25-31).
	Regarding claim 9, Quijano teaches the pad 260, where the inner surface accepts the fasteners 250,232 selected from the group consisting of thread forming, self-tapping, and thread-cutting fasteners (see threaded fastener 250).
Regarding claim 10, Quijano teaches the pad 260, where the inner surface accepts the fasteners 250,232 selected from the group consisting of keys, pins, retaining rings, snap rings, and rivets (see pins 232).


    PNG
    media_image1.png
    606
    591
    media_image1.png
    Greyscale

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bocker (DE 4322177) in view of Coronado.
Regarding claim 3, Bocker discloses a pad 9 for securing an equipment 7 via fasteners (as seen in Fig. 2) comprising: a top surface, a bottom surface, and a side surface attached to the top surface and the bottom surface (as seen in Fig. 2 below), the side surface defining a distance between the top surface and the bottom surface (see Fig. 2 below); the top surface having positioned thereon a set of receivers 11,12 for receiving fasteners, where the set of receivers 11,12 consists of four receivers disposed in a trapezoid pattern associated with a distinct equipment (see trapezoid pattern in Fig. 3).
With regards to claim 3, Bocker is discussed above, and fails to explicitly teach inserts.  Coronado teaches inserts 200 for securing panels together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures of the pad and support system of Bocker with the inserts of Coronado, in order to decrease the stresses caused by the screws, as taught to be desirable by Coronado (see discussion in para. [0004], lines 9-10).

    PNG
    media_image2.png
    834
    582
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 6 is allowed.
Claims 4-5 and 12-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Quijano et al. and Bocker above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 20060173583 to Wong, 6460821 to Rhudy et al., and 9630304 to Nolan, III, teach pads for securing equipment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        7-Jun-22
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632